Citation Nr: 0605787	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  05-02 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a heart condition.


WITNESS AT HEARING ON APPEAL

Appellant


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel


INTRODUCTION

The veteran served on active duty from November 1960 to June 
1964 and from November 1990 to June 1991.  The record 
indicates that he also completed many additional periods of 
active duty and active duty for training.  This matter comes 
before the Board of Veterans' Appeals (BVA or Board) on 
appeal from February 2004 and October 2004 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Milwaukee, Wisconsin.

For good cause shown, namely the appellant's health, a motion 
to advance this case on the Board's docket has been granted 
under the authority of 38 U.S.C.A. 
§ 7107(a) (West 2002) and 38 C.F.R. § 20.900(c) (2005).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board finds that both of these claims must be remanded 
for additional development, prior to any appellate review.

The record reveals that the veteran was a Reservist for many 
years.  The medical conditions he claims on appeal may only 
be service-connected if they are found to have been incurred 
or aggravated during a period of active duty or active duty 
for training, but may not be service-connected if found to 
have been incurred or aggravated during a period of inactive 
duty for training.  See 38 U.S.C.A. 
§§ 101(22), (23), (24) (West 2002); 38 C.F.R. §§ 3.6(a), (c), 
(d) (2005).  In this regard, applicable law provides that 
service connection will be granted if it is shown that the 
appellant has a disability resulting from an injury suffered 
or disease contracted in the line of duty, or for aggravation 
of a preexisting injury or disease contracted in the line of 
duty, in active military, naval, or air service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  Active military, naval, and air service includes 
active duty (AD), any period of active duty for training 
(ACDUTRA) during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty, and any period of inactive duty training (IADT) 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in line of duty, or 
from an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident occurring during such training.  
Active duty for training includes full-time duty in the Armed 
Forces performed by Reserves for training purposes, and 
includes full-time duty performed by members of the National 
Guard of any State.  Inactive duty training generally means 
duty (other than full-time duty) prescribed for Reserves, and 
duty (other than full-time duty) performed by a member of the 
National Guard of any State.  38 U.S.C.A. § 101(21), 101(22), 
101(23), 101(24) (West 2002); 38 C.F.R. § 3.6(a), (c), (d) 
(2005).

The veteran avers that his claimed medical problems first 
began as leg pains that occurred during his verified period 
of active duty from November 1990 to June 1991.  The record 
reflects, however, that his complete active duty and active 
duty for training status since his June 1991 discharge may 
not be fully documented for review.  

From a preliminary review of the current record, however, the 
Board has determined that the veteran served on active duty 
for training during (at least) the following pertinent 
periods:

	- June 6, 1994 to June 22, 1994;
	- June 10, 1997 to July 8, 1997;
	- May 1, 1998 to June 9, 1999;
	- June 9, 2000 to June 21, 2000;
	- September 10, 2000 to early June 2001 (actual date not 
of record);
	- August 14, 2001 to August 30, 2001;
  	- November 18, 2001 to December 15, 2001;
	- March 15, 2002 to March 28, 2002; and 
	- April 2, 2002 to April 3, 2002.

The Board's initial review of the veteran's service personnel 
records also indicates that the veteran was placed in 
retirement status as of June 26, 2002.

The veteran however, states that his period of active duty 
for training beginning on November 18, 2001, actually lasted 
until January 2, 2002 (and not December 15, 2001, as above-
listed).  As well, he relates that his listed period of 
active duty for training from March 15, 2002, to March 28, 
2002, actually ran from March 1, 2002, to March 31, 2002.  On 
remand, the RO should ensure that all periods of active duty 
and active duty for training, which are not verified, are 
verified through official channels.  

The Board further observes that the medical evidence now of 
record includes pertinent symptomatology and laboratory test 
results for the claimed disorders as dated mainly from the 
mid-1990's, as well as a diagnosis of type II diabetes 
mellitus recorded around April 1998 and a diagnosis of 
arteriosclerosis noted by early 2002.  However, no medical 
professional of record has had an opportunity to review the 
claims file, including all medical evidence and a complete 
record of the veteran's periods of active duty and active 
duty for training.  Moreover, no such professional has 
thereafter provided an opinion as to whether either the 
currently diagnosed diabetes mellitus and/or heart problems: 
are etiologically related to any qualifying period of active 
duty (or to each other); manifested to a compensable degree 
within a year after completion of a period of active duty; or 
were aggravated by any qualifying period of active duty.  
Thus, the Board finds that the RO should provide the veteran 
with a VA medical examination in order to accomplish this 
review and obtain such an opinion.  See 38 C.F.R. 
§ 3.159(c)(4) (2005).

As well, while the RO provided the veteran with two letters 
issued in accordance with the Veterans Claims Assistance Act 
of 2000 (VCAA) for his claim for service connection for 
diabetes mellitus, see 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159 (2005), neither of these 
letters requested the veteran to provide any additional 
information or evidence in his possession and pertaining to 
this claim to VA (as required by law).  The RO should now 
provide the veteran with such notice.  Id.; see also Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, the case is REMANDED for the following action:

1.  With regard to the claim for 
entitlement to service connection for 
diabetes mellitus, the RO should send the 
veteran an appropriate VCAA letter that 
requests that he provide any additional 
information or evidence in his possession 
and pertaining to the claim to the RO.  

2.  For the period from June 6, 1991, to 
June 26, 2002, the RO should obtain all 
such additional service personnel records, 
not already of record, necessary to 
confirm all periods of active duty and 
active duty for training as completed by 
the veteran while serving with the United 
States Naval Reserve.  The RO should also 
then compile a list of such dates for 
review by a VA medical examiner and the 
Board. 

3.  After the RO completes the development 
requested in paragraphs (1) and (2) to the 
extent possible, it should provide the 
veteran with a new VA examination in order 
to determine whether any currently 
diagnosed diabetes mellitus and/or heart 
condition may be related to qualifying 
active service.  The RO must provide the 
claims file to the examiner for review in 
conjunction with the examination, as well 
as a specific record of the veteran's 
confirmed dates of active duty and active 
duty for training for the period of June 
6, 1991, to June 26, 2002.  In the written 
report, the examiner should provide 
responses to the following inquiries:

a.  Does the veteran currently have 
diabetes mellitus and/or a heart condition?  
If the answer is yes, then:

b.  For each currently diagnosed disorder, 
is it at least as likely as not (i.e., a 50 
percent likelihood or greater) that the 
disorder preexisted the veteran's entry 
into any period of active duty or active 
duty for training?  If the answer is yes, 
then:

c.  For each such preexisting disorder, 
please opine as to whether it is at least 
as likely as not that such disorder 
permanently worsened (increased in severity 
beyond the natural progression of the 
disorder) during or as the result of any 
period of active duty or active duty for 
training? 

d.  For each currently diagnosed disorder 
that did not preexist active service, 
please opine as to whether such disorder is 
at least as likely as not etiologically 
related to any confirmed period of active 
duty or active duty for training. 

e.  For each such currently diagnosed 
disorder that did not preexist active 
service, please opine as to whether it is 
at least as likely as not that such 
disorder manifested to a compensable degree 
within one year after the completion of any 
period of active duty.

f.  For any currently diagnosed diabetes 
mellitus, please provide an opinion as to 
whether it is at least as likely as not 
that this problem was caused by a currently 
diagnosed heart condition.  In the 
alternative, please opine as to whether it 
is at least as likely as not that any 
currently diagnosed heart condition was 
caused by currently diagnosed diabetes 
mellitus. 

The examiner should set forth a complete 
rationale for all opinions expressed and 
conclusions reached in the examination 
report.

4.  After the RO completes all development 
requested above to the extent possible, it 
should again review the claims on the basis 
of all additional evidence then associated 
with the claims file.  If the RO cannot 
grant the benefits sought on appeal, then 
it should furnish the veteran and his 
representative with a supplemental 
statement of the case, and afford a 
reasonable opportunity for response before 
returning the record to the Board for 
further review.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 
(West Supp. 2005).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


